ITEMID: 001-99411
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF SEWERYN v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 4. The applicant was born in 1940 and lives in Warsaw.
5. On 15 January 1999 the applicant lodged with the Warsaw District Court (Sąd Rejonowy) a counterclaim for payment against the “Adwokat” Housing Co-operative (Spółdzielnia Mieszkaniowa “Adwokat”). The proceedings for payment instituted by the housing co-operative had been pending since 10 October 1997.
6. On 2 February 1999 the applicant lodged a motion for joinder of the cases.
7. On 17 June 1999 the court held a hearing; however it did not give any decision on the applicant's motion.
8. After three years and ten months, on 20 October 2002, the court gave a decision that the case should be examined separately in another set of proceedings and returned the statement of claim to the applicant because of procedural shortcomings. The applicant lodged an interlocutory appeal.
9. On 30 January 2003 the Warsaw Regional Court (Sąd Okręgowy) quashed the first-instance decision and remitted the case.
10. On an unspecified date the Warsaw District Court again returned the statement of claim to the applicant because of procedural shortcomings. The applicant lodged another interlocutory appeal.
11. On 15 November 2005 the Warsaw Regional Court quashed the contested decision and remitted the case.
12. Hearings scheduled for 25 January and 6 March 2008 were adjourned as another case had been given priority.
13. On 12 May 2008 the Warsaw District Court gave a default judgment.
14. On 9 June 2008 the court supplemented the judgment by ordering its immediate enforceability.
15. On 30 June 2008 the defendant filed an objection (sprzeciw) against the default judgment.
16. On 8 July 2008 the Warsaw District Court quashed the order of immediate enforceability.
17. On 19 August, 30 September, 18 November, 16 December 2008 the Warsaw District Court held hearings. Hearings scheduled for 19 February and 2 April 2009 were adjourned due to the absence of one of the witnesses. On 26 June and 17 November 2009 the court held hearings.
18. The case is still pending before the first-instance court.
19. On 20 March 2008 the applicant lodged a complaint with the Warsaw Regional Court under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
20. The applicant sought a ruling that the length of the proceedings before the Warsaw District Court had been excessive and an award of just satisfaction in the amount of 10,000 Polish zlotys (PLN) (approx. 2,500 euros (EUR)).
21. On 25 April 2008 the Warsaw Regional Court dismissed the complaint. The court did not analyse the conduct of the trial court. It limited its consideration to the applicant's conduct, namely to the fact that she had made use of her procedural rights, which, in the court's view, had led to delays in the proceedings.
22. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court's decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
